Citation Nr: 0406080	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-16 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 18, 1986, rating decision, wherein the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO found that no revision was 
warranted in the April 18, 1986, rating decision, wherein it 
had denied entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In an April 18, 1986, rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD. 

3.  The April 18, 1986, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the April 18, 1986, RO rating 
decision has not been presented.  38 U.S.C.A. §§ 5109(a), 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Prior to the veteran filing this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  

The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC) in Livesay v. Principi, 15 Vet. App. 165 (2001) 
(holding that a litigant alleging CUE is not pursuing a claim 
for benefits pursuant to part II or III, but rather is 
collaterally attacking a final decision, pursuant to section 
5109A of part IV or section 7111 of part V of title 38).  
Therefore, the Board will proceed with consideration of the 
veteran's appeal.


General Criteria

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  
A decision, which constitutes a reversal of a prior decision 
on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE. See 38 C.F.R. § 3.105(a). The question of whether CUE 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the CAVC, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The CAVC has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The CAVC has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error. 
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). 
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo at 
44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  


Factual Background

Historically, the veteran filed a claim of entitlement to 
service connection for PTSD in January 1986.  His DD-214 
showed his military occupational specialty as an automatic 
weapons crewman.  Personnel records did not denote receipt of 
any decorations consistent with combat.  However, he was a 
recipient of the National Defense Service Medal, the Vietnam 
Campaign Medal, and the Vietnam Service Medal.  

The veteran was diagnosed with PTSD in a February 1986 VA 
examination.  The RO denied his claim in an April 18, 1986, 
rating decision on the basis that there was no evidence of a 
verified in-service stressor.  While the veteran appealed the 
denial, he failed to file a substantive appeal.  As such, the 
April 1986 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The veteran made various attempts to reopen his claim.  In 
1988, he submitted records from the U.S. Army & Joint 
Services Environmental Support Group (ESG) in attempt to 
verify his in-service stressor.  He was afforded an 
additional VA examination in June 1988.  However, at that 
time, the examiner found that he had no psychiatric disorder.  
The prior denial was confirmed by the RO in July 1988.

Records from the Milwaukee Vet Center were received in May 
2001.  The veteran's social worker indicated that he was 
involved in individual counseling and that he relayed 
traumatic events experienced in Vietnam.  The social worker 
indicated that while he appeared to be experiencing some 
symptoms of PTSD, he could not make a complete assessment at 
that time.  

Upon VA examination in June 2001, the veteran was diagnosed 
with chronic PTSD.
In a July 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective February 2001.  


Analysis

The veteran contends that the April 1986 rating decision was 
erroneous for failing to grant service connection for PTSD.  
Specifically, he has argued that it was erroneous for the RO 
not to attempt verification of the asserted in-service 
stressors.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the April 1986 rating 
decision, and finds that the veteran's contention regarding 
the assignment of CUE is without merit.  His principal 
contention relative to the April 1986 rating decision is that 
the RO failed to verify the veteran's asserted stressors.  
The Board finds this flawed.  

After receipt of the veteran's claim, the RO sent him a 
letter in January 1986.  This letter informed him that in 
order to award service connection for PTSD, he must provide 
evidence of a stressor that occurred during his active duty.  
He was asked to describe the stressor in detail.  



He was further asked, if possible, to give the dates of the 
incident.  He was also informed that if his stressor was 
related to the death or injury of friends in combat, he 
should provide their names, unit of assignment, and the date 
of occurrence.

The veteran responded in February 1986.  He did not provide 
specific incidents, units of assignment, or dates.  He did 
not provide the names of any individuals who had been killed 
or wounded in action.

At the outset, the Board notes that the veteran has based his 
claim on the failure of the RO to verify his in-service 
stressors.  The Board must dismiss this contention as a basis 
for CUE for two reasons.  One, the RO did attempt to verify 
his stressors as indicated above and two, CAVC has held that 
the failure to fulfill the duty to assist does not constitute 
CUE. See Crippen, supra; Caffrey, supra. 

The veteran has not alleged and there is no evidence that the 
correct facts, as they were known at the time, were not 
before the adjudicator in April 1986.  There is no evidence 
of an undebatable error, which, had it not been made, would 
have manifestly changed the outcome of the decision at the 
time it was made.  Finally, there was no CUE based on the 
record and the law that existed at the time of the prior 
adjudication in question.  

Under the law as it exists now, service connection for PTSD 
requires: medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.38 C.F.R. § 3.304(f) 
(2003).  However, this regulation did not exist at the time 
of the veteran's 1986 claim.  

In 1986, service connection connoted many factors, but it 
basically it meant that the facts, shown by the evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303(a) (1986).  

Further, in order to establish combat, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat was accepted as sufficient proof of 
service connection if the evidence was consistent with the 
circumstances, conditions or hardships of such service. 
38 C.F.R. § 3.304(d) (1986).  

As noted above, while the veteran's DD-214 showed his 
military occupational specialty as an automatic weapons 
crewman, there was no evidence that he was a recipient of any 
decorations denoting combat.  Further, the service medical 
records did not show that he was wounded as a result of enemy 
action, was in combat against the enemy, or was a prisoner of 
war.  While there was a diagnosis of PTSD, it was based on 
the information he provided to the examiner in 1986.  There 
was no verified in service stressor.  Therefore, the RO was 
not able to award service connection for PTSD.  

Thus, the Board finds that there was no CUE with respect to 
application of statutory or regulatory provisions. The 
veteran has not met the relevant burden, and, therefore, the 
April 1986 rating decision did not involve CUE and is final.


ORDER

As no valid claim for CUE in the rating decision of April 18, 
1986 has been presented, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



